UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 20, 2015 PERNIX THERAPEUTICS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Maryland 001-14494 33-0724736 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10 North Park Place, Suite 201, Morristown, NJ (Address of principal executive offices) (ZipCode) Registrant’s telephone number, including area code: (800)793-2145 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On January 20, 2015 the company announced an update to its fourth quarter and year end net revenue guidance. A copy of the press release, dated January 20, 2015, is attached and filed herewith as Exhibit 99.1. Item9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press release by the Company dated January 20, 2015. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PERNIX THERAPEUTICS HOLDINGS, INC. Dated: January 27, 2015 By: /s/ SANJAY S. PATEL Sanjay S. Patel Chief Financial Officer (Principal Financial Officer) 3 EXHIBIT INDEX Exhibit No. Description Press release by the Company dated January 20, 2015. 4
